   Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 1 of 24




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


              Volume XXVII- A3583-A3605
             Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 2 of 24




                                                                                           Schedule V

                                          DEPOSIT ACCOUNTS


Part A. Medicare Controlled Accounts of Transcare New York, Inc.


               ACCOUNTHOLDER/GRANTOR                            FfNANCIAL fNSTITUTION/ACCOUNT
                                                                NUMBER
               TransCare New York, Inc.                            HSBC -678-716935


            Account(s) to be established at HSBC in Brooklyn, NY.

Part B. Existing Bank Accounts and Non-Medicare Controlled Accounts ofTranscare New York,
Inc. and TransCare Corporation


               ACCOUNTHOLDER/GRANTOR                            FfNANCIAL INSTITUTION/ACCOUNT
                                                                NUMBER

               TransCare New York, Inc. - Operating                 HSBC - 678-702497 to become a
               Account*                                             Non-Medicare Controlled Account**
               TransCare Corporation - Operating Account*           Bank of America - 003916398858**

Part C. Deposit Accounts Accepting Medicare and Non-Medicare Accounts of Grantors other than
Transcare New Yor~ Inc.

               ACCOUNTHOLDER/GRANTOR                            FfNANCIAL fNSTITUTION/ ACCOUNT
                                                                NUMBER

               TransCare Maryland, Inc.- Operating Account*         Bank of America - 003934263460
               TransCare Pennsylvania. Inc.- Operating              National City Bank - 41018922
               Account*
               TransCare Maryland, Inc. - Medicare Account          TBD
               TransCare Pennsylvania. Inc. - Medicare              TBD
               Account
               TransCare New York, Inc. - Class 5 Unsecured         HSBC - 678-716951
               Claims Account***
               TransCare New York, Inc. - Class 6 Unsecured         HSBC- 678-716943
               Claims Account***

* Existing Bank Account
**These accounts will be subject to a Deposit Account Control Agreement in substantially the fonn of
Annex D-1 or such other form approved by the Administrative Agent.
***These accounts have been set up to fund Class 5 and Class 6 claims.

Part D.Other Deposit Accounts ofGrantors



Nl65727.7                                           V-1


                                                    A3583
                                                                                             TRANSCARE00230157
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 3 of 24




NONE




Nl65727.7                                V-2



                                         A3584
                                                                          TRANSCARE00230158
          Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 4 of 24



                                                                     Schedule VI

                             INVENTORY AND EQUIPMENT


1.   Locations:

     1.       5811 Foster Avenue, Brooklyn, New York 11234
     2.       1212 Fifth Avenue, New York, NY [EMS / 911 office]
     3.       400 Seco Road, Monroeville, PA 15164
     4.       196 Maple Avenue, White Plains, New York 10601
     5.       1500 Caton Center Drive, Baltimore, MD 2104 7
     6.       5801 Foster Ave~ue, Brooklyn, New York 11234
     7.       5809 Foster Avenue, Brooklyn, New York 11234
     8.       11 Rani ck Drive South, Amityville, New York 11701
     9.       106-15 Foster Avenue, Brooklyn, New York
     10.      200 Maple Avenue, White Plains, New York 10601
     11.      154 East 3rd Street, Mt. Vernon, New York 10550
     12.      20 East O'Reilly Street, Kingston, NY 12401
     13.      229 Old Mountain Road, Otisville, NY I 0963
     14.      50 West Cedar Street, Poughkeepsie, NY 12601
     15.      1315 East 32nd Street, Brooklyn, NY 11234




                                            VI-1



                                            A3585
                                                                       TRANSCARE00230159
      Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 5 of 24



2.   The following is a list of client or customer hospitals or facilities which are not facilities
     owned or leased by the Gran tors, where certain inventory or equipment of the Gran tors
     may be located from time to time.

     1.      Madison Square Garden
             8 Penn Plaza
             New York, New York 1000 l

     2.      Yankee Stadium
             1 Ruppert Place
             Bronx, New York 10451

     3.      Roseland Ballroom
             239 West 52 nd Street
             New York, New York 10019

     4.      Nassau Coliseum
             1255 Hempstead Turnpike
             Uniondale, New York 11553

             Staten Island Yankees
             75 Richmond Terrace
             Staten Island, New York 10301

     5.      Brooklyn Hospital
             121 DeKalb Avenue
             Brooklyn, New York 11201

     6.      Columbia Presbyterian Hospital
             622 W. 168 th Street
             New York, New York 10032

     7.      Maimonodes Hospital
             4802 10th A venue
             Brooklyn, New York 11219

     8.      Montefiore Hospital
                         th
             111 East 210 Street
             Bronx, New York 10467

     9.      St. Vincent Hospital
             153 West 11 th Street
             NR 7'h Avenue
             NewYork,NewYork 10011




                                              VI-2



                                               A3586
                                                                                           TRANSCARE00230160
      Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 6 of 24




     10.    Mt. Sinai Hospital
            1190 5th Avenue
            New York, New York 10029

     12.    Mary Immaculate Hospital
            1521 I 89th A venue
            Jamaica, New York 11432

            Beth Israel Hospital
            Kings Highway Divison
            3201 Kings Highway
            Brooklyn, New York 11234

            St. Johns Hospital
            9002 Queens Boulevard
            Flushing, New York 11373

3.   Employees: Certain employees have personal computers provided by a Grantor which
     are located at their residences.

4.   Hospital Locations: The following is a list of hospital locations at which Inventory and/or
     Equipment of the Grantors may be located from time to time (911 Hospitals):

     A.     Albert Einstein College of Medicine (Montefiore Medical Center)
            1825 Eastchester Avenue
            Bronx, NY 10463

     B.     Beth Israel Hospital North Division
            170 East End A venue
            New York, New York 10028

     C.     Beth Israel Medical Center Pitre Division
            16th Street and 1st A venue
            New York, New York I 0003

     D.     Brookdale University Hospital and Medical Center
            1 Brookdale Plaza
            Brooklyn, New York 11212

     E.     The Brooklyn Hospital Center Caledonian Campus
            100 Parkside A venue
            Brooklyn, New York 11226

     F.     Kingsbrook Jewish Medical Center
            585 Schenectady A venue
            Brooklyn, New York 11203



                                            VI-3


                                             A3587
                                                                                       TRANSCARE00230161
     Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 7 of 24




G.       Montefiore Medical Center
         111 East 210th Street
         Bronx, New York 1070 I

H.       Mt. Sinai Hospital
         1212 Fifth Avenue
         New York, New York 10029

I.       NY Community Hospital
         2525 Kings Highway
         Brooklyn, NY 11210

J.       New York Westchester Square Hospital
         2475 St. Raymond Avenue
         Bronx, New York 10461

K.       Parkway Hospital
         70-35 113th Street
         Forest Hills, New York 11375

L.       St. Barnabas Hospital
         Third A venue and 183rd Street
         Bronx, New York I 0457

M.       NYU Medical Center
         550 1st Avenue
         New York, New York 10016

N.       Bronx Lebanon Hospital
         Concourse Division
         1650 Grand Concourse
         Bronx, New York 10457

0.       Westchester County Medical Center Helicopter Dispatching
         95 GrasslanesRoad
         Valhalla New York 10595




                                          VI-4


                                          A3588
                                                                    TRANSCARE00230162
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 8 of 24




                                                                             Schedule VII

                        NAME, CHIEF EXECUTIVE OFFICE,
      JURISDICTION OF ORGANIZATION AND ORGANIZATJONAL IDENTIFICATION
                           NUMBER OF GRANTORS


                Grantor             Jurisdiction of           Chief Executive Office(s)
                                     Organization

   TransCare Corporation              Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   TransCare New York, Inc.           Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   TransCare Westchester, Inc.        Delaware         581 l Foster Avenue, Brooklyn, NY 11234
                                                       196 Maple A venue, White Plains, NY 10601
   TransCare Maryland, Inc.           Delaware        5811 Foster Avenue, Brooklyn, NY 11234
                                                      1500 Caton Center Drive, Baltimore, MD
                                                      21047
   TransCare Harford County, Inc.     Delaware        5811 Foster Avenue, Brooklyn, NY 11234
                                                      1500 Caton Center Drive, Baltimore, MD
                                                      21047
   TransCare Pennsylvania, Inc.       Delaware         5811 Foster Avenue, Brooklyn, NY 11234
                                                      400 Seco Road, Monroeville, PA 15164
   TC Ambulance Corporation           Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   TC Ambulance North, Inc.           Delaware         581 I Foster Avenue, Brooklyn, NY 11234
   TC Ambulance Group, Inc.           Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   TransCare Management               Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   Services, Inc.                                     400 Seco Road, Monroeville, PA 15164
   TCBA Ambulance, Inc.               Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   TC Hudson Valley Ambulance         Delaware         5811 Foster Avenue, Brooklyn, NY 11234
   Corp.                                                50 West Cedar Street, Poughkeepsie, NY
                                                                        12601
   TC Billing and Services Corp.      Delaware         581 I Foster Avenue, Brooklyn, NY 11234




NJ65727.7                                 VII-I



                                           A3589
                                                                                 TRANSCARE00230163
         Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 9 of 24




                                                                                        Schedule VIII

                                      PAYROLL ACCOUNTS


            ACCOUNTHOLDER/GRANTOR                             FINANCIAL INSTITUTION/ACCOUNT
                                                              NUMBER

            TransCare New York, Inc. - Main Payroll               HSBC - 678702497
            Account

            TransCare New York, Inc. - Flex Benefits              HSBC - 678702489
            Payroll Acount

           TransCare Maryland, lnc.                               Bank of America - 003934263473

            TransCare Pennsylvania, Inc.                          National City Bank - 41018913


The Grantors' Payroll Accounts are not limited to the accounts listed above but shall include all future
deposit, custody or other accounts maintained by any Grantor with a bank or other institution if such
account is used solely to deposit funds (i) which are to be applied to the payment of wages and other
compensation payable to employees of any Grantor and any withholding, social security, payroll,
unemployment or other taxes relating thereto, imposed by any federal, state, county or local government
or a subdivision or agency thereof, including any charges, fees, assessments, interest, penalties or
additions payable in connection with any of the foregoing or which are to be applied, to the extent of
amounts withheld or deducted from compensation payable to any employee of any Grantor, to the
payment of health insurance or other benefits generally provided to employees of any Grantor, or (ii)
which are transferred to a Bank Account because they are not required to make a payment contemplated
by the foregoing clause (i).




                                                VIII-I


                                                 A3590
                                                                                             TRANSCARE00230164
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 10 of 24




                                                                                              ANNEX A

                                        FORM OF
                         NOTICE OF SECURITY INTEREST IN PATENTS


United States Department of Commerce
Commissioner of Patents and Trademarks
Box Assignments
Washington, D.C . 20231

Ladies and Gentlemen:

                 Pursuant to a Security Agreement, dated as of____                   , 2003 (as amended,
supplemented or otherwise modified from time to time, the "Security Agreement"), [NAME OF
GRANTOR], a _ _ _ _ corporation (the "Assignor''), has granted to PATRIARCH PARTNERS
AGENCY SERVICES, LLC, as agent for certain lenders, as Assignee (the "Assignee") a continuing
security interest in, and a continuing lien upon, the Patents (as such tenn is defined in the Security
Agreement) including the patents and patent applications listed on the annexed Exhibit A. and all
applications, registrations, renewals and proceeds (including accounts receivable and royalties) thereof
(the "Patents"). The Assignee's security interest in the Patents can only be terminated in accordance with
the terms of the Security Agreement.

Dated: - - - - - - -


                                                     Very truly yours,


                                                     [NAME OF GRANTOR]



                                                     By
                                                          Name:
                                                          Title:


ACKNOWLEDGED BY:

PATRIARCH PARTNERS AGENCY SERVICES, LLC,
      as Assignee



By
     Name:
     Title:




Nl87178.I
                                               Annex A-1


                                                  A3591
                                                                                               TRANSCARE00230165
             Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 11 of 24




                                                                          Exhibit A

                                           PATENTS

   Serial No.                                          Issue or
  or Patent No.                 Inventor               File Date




                                      PATENT LICENSES


                United States
                 Patent No.                     Owner                  Issue Date




                                   PATENT APPLICATIONS


                                                Nature
                                                  Of
                                Owner           Interest




N187178. I
                                                     A-1



                                             A3592
                                                                           TRANSCARE00230166
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 12 of 24




                                                                                             ANNEXB
                                   FORM OF
                 MEMORANDUM OF SECURITY INTEREST IN TRADEMARKS


United States Department of Commerce
Commissioner of Patents and Trademarks
Box Assignments
Washington, D.C. 20231

Ladies and Gentlemen:

                 Pursuant to a Security Agreement, dated as of _ _ _ _ _, 2003 (as amended,
supplemented or otherwise modified from time to time, the "Security Agreement"), [NAME OF
GRANTOR], a _ _ _ _ corporation (the "Assignor"), has granted to PATRIARCH PARTNERS
AGENCY SERVICES, LLC, as agent for certain lenders, as Assignee (the "Assignee") a continuing
security interest in, and a continuing lien upon, the Trademarks (as such tenn is defined in the Security
Agreement) including the trademarks listed on the annexed Exhibit B, and all applications, registrations,
renewals and proceeds (including accounts receivable and royalties) thereof (the "Trademarks"), together
with the goodwill of the business connected with the use of and symbolized by the Trademarks. The
Assignee's security interest in the Trademarks can only be terminated in accordance with the terms of the
Security Agreement.

Dated:
         -----
                                                    Very truly yours,


                                                    [NAME OF GRANTOR]



                                                    By
                                                         Name:
                                                         Title:


ACKNOWLEDGED BY:

PATRIARCH PARTNERS AGENCY SERVICES, LLC,
      as Assignee

By
     Name:
     Title:




Nl87178.l
                                              Annex B-1


                                                  A3593
                                                                                              TRANSCARE00230167
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 13 of 24



                                                                           Exhibit B

                                          TRADEMARKS

                Serial No.                     Issue or File Date
            or Registration No.           (Renewal Date, if Applicable)




                                   TRADEMARK LICENSES



                                                      Issue or File Date
      Serial No.                                      (Renewal Date, If
  or Registration No.             Owner                  Applicable




                                  TRADEMARK APPLICATIONS



            Serial Number                    Filing Date




N187178.J
                                                B-1



                                                A3594
                                                                           TRANSCARE00230168
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 14 of 24




                                                                        ANNEXC

                            [COPYRJGHT FILING DOCUMENT)




Nl87178.l
                                            Annex C-1


                                          A3595
                                                                          TRANSCARE00230169
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 15 of 24




                                                                                               ANNEX D-1

                                        FORM OF
                           DEPOSIT ACCOUNT CONTROL AGREEMENT


                                                                                          _ _ _ _,200_

                DEPOSIT ACCOUNT CONTROL AGREEMENT, dated as of [                                , 2003],
among [NAME OF GRANTOR] (the "Debtor"), PATRIARCH PARTNERS AGENCY SERVICES,
LLC, as administrative agent for the Lenders identified in the Security Agreement referred to below (the
"Secured Party"), and .___ _ _ _ _ ___., in its capacity as a "bank" as defined in Section 9-
102(a)(8) of the UCC (in such capacity, the "Financial Institution"). Capitalized terms used but not
defined herein shall have the meaning assigned to them in the Security Agreement, dated as of August_,
2003 (as amended, restated, supplemented, or otherwise modified from time to time, the "Security
Agreement"), executed by the Debtor in favor of the Secured Party. All references herein to the "UCC''
shall mean the Unifonn Commercial Code as in effect in the State of New York.

               Section 1. Establishment of Deposit Accounts. The Financial Institution hereby
confirms and agrees that:

                          (a)    The Financial Institution has established the deposit and other accounts
                 listed on Schedule A hereto, identified as held in trust for the benefit of the Debtor, as
                 "customer" (as defined in Section 4-104(1 Xe) of the UCC), subject to the security interest
                 of the Secured Party (any such account and any successor account, a "Deposit Account'");

                        (b)     The Financial Institution shall not change the name or account number of
                 any Deposit Account without the prior written consent of the Secured Party; and

                         (c)     Each Deposit Account is a "deposit account" within the meaning of
                 Section 9-102(a)(29) of the UCC.

                 Section 2. Control of the Deposit Account. This Agreement is intended to convey
"control" (as such term is used in Section 9-104 of the UCC) of the Deposit Accounts to the Secured
Party. If at any time the Financial Institution shall receive any instructions originated by the Secured
Party including a certification that an Event of Default has occurred and is continuing and directing the
disposition of funds in any Deposit Account, the Financial Institution shall comply with such instructions
without further consent by the Debtor or any other person.

                  Section 3. Subordination of Lien: Waiver of Set-Off. In the event that the Financial
Institution has or subsequently obtains by agreement, by operation of law or otherwise a security interest
in any Deposit Account or any funds credited thereto, the Financial Institution hereby agrees that such
security interest shall be subordinate to the security interest of the Secured Party. Money and other items
credited to any Deposit Account will not be subject to deduction, set-off, banker's lien, or any other right
in favor of any person other than the Secured Party (except that the Financial Institution may set off (i) all
amounts due to the Financial Institution in respect of customary fees and expenses for the routine
maintenance and operation of any Deposit Account and (ii) the face amount of any checks which have
been credited to such Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

N187178.1
                                                         Annex D-1



                                                     A3596
                                                                                                   TRANSCARE00230170
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 16 of 24




           Section 4. CHOICE OF LAW. THIS AGREEMENT AND EACH DEPOSIT
ACCOUNT SHALL EACH BE GOVERNED BY THE LAWS OF THE ST ATE OF NEW YORK.
REGARDLESS OF ANY PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES OF
THE UCC, NEW YORK SHALL BE DEEMED TO BE THE "BANK'S JURISDICTION"
(WITHIN THE MEANING OF SECTION 9-304 OF THE UCC) AND THE DEPOSIT ACCOUNT
SHALL BE GOVERNED BY THE LAWS OF THE ST ATE OF NEW YORK.

                 Section 5. Conflict with Other Agreements.

                         (a)     In the event of any conflict between this Agreement (or any portion
                 thereof) and any other agreement now existing or hereafter entered into, the tenns of this
                 Agreement shall prevail;

                         (a)      No amendment or modification of this Agreement or waiver of any right
                 hereunder shall be binding on any party hereto unless it is in writing and is signed by all
                 of the parties hereto; and

                         (b)     The Financial Institution hereby confinns and agrees that:

                          (c)     There are no other agreements entered into between the Financial
                 Institution and the Debtor in favor of any third party with respect to the Deposit Account
                 that could conflict with Section 2 hereof; and

                          (d)     It has not entered into, and until the termination of this Agreement, will
                 not enter into, any agreement with any other person relating to the Deposit Account
                 and/or any funds credited thereto pursuant to which it has agreed to comply with
                 instructions originated by such other person.


                Section 6. Adverse Claims. Except for the claims and interest of the Secured Party and
of the Debtor in any Deposit Account, the Financial Institution does not know of any claim to, or interest
in, any Deposit Account or funds held therein. If any person asserts any lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment, execution or similar process)
against any Deposit Account or funds held therein, the Financial Institution will promptly notify the
Secured Party and the Debtor thereof.

                 Section 7. Maintenance of Deposit Accounts. In addition to, and not in lieu of, the
obligation of the Financial Institution to honor instructions as set forth in Section 2 hereof, the Financial
Institution agrees to maintain the Deposit Accounts as follows:

                          (a)     Statements and Confirmations. [Prior to the Financial Institution's
                 receipt of instructions originated by the Secured Party pursuant to Section 2, the Financial
                 Institution will send monthly, and after the Financial Institution's receipt of such
                 instructions, the Financial Institution will send promptly, copies of all statements,
                 confirmations and other correspondence concerning the Deposit Accounts simultaneously
                 to each of the Debtor and the Secured Party at the address for each set forth in Section 10
                 of this Agreement; and]

                          (b)     Tax Reporting. All interest, if any, relating to the Deposit Accounts,
                 shall be reported to the Internal Revenue Service and all state and local taxing authorities
                 under the name and taxpayer identification number of the Debtor.
N187178.I
                                                        Annex D-2




                                                    A3597
                                                                                                    TRANSCARE00230171
        Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 17 of 24




                 Section 8. Representations, Warranties and Covenants of the Financial Institution. The
Financial Institution hereby makes the following representations, warranties and covenants:

                            (a)   Each Deposit Account has been established as set forth in Section I and
                   such Deposit Account will be maintained in the manner set forth herein until termination
                   of this Agreement; and

                           (b)      This Agreement is the valid and legally binding obligations of the
                   Financial Institution.


                Section 9. Successors. The terms of this Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective corporate successors or heirs and personal
representatives who obtain such rights solely by operation of law.


                Section 10.Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made (a) in the case of delivery by
hand, when delivered, (b) in the case of delivery by mail, five (5) days after being sent by certified or
registered mail, return receipt requested, postage prepaid, (c) the next business day after sent by a
nationally recognized overnight delivery service by next business day delivery, or (d) in the case of
delivery by facsimile transmission, when sent and receipt has been electronically confirmed, addressed or
sent to each party at its respective address or fax number set forth below, or to such other address or fax
number as may be hereafter notified by the respective parties hereto:

            Debtor:                        [Name of Grantor]
                                           58 I 1 Foster A venue
                                           Brooklyn, New York 11234
                                           Attention: Chief Financial Officer
                                           Telephone: (718} 763-8888, Ext. 353
                                           Fax: (718) 968-0756


            Secured Party:                 Patriarch Partners Agency Services, LLC
                                           c/o Patriarch Partners, LLC
                                            I 12 South Tryon Street, Suite 700
                                           Charlotte, North Carolina 28284
                                            Attention: Lon Brown
                                            Telephone: (704) 227-1205
                                            Fax: (704) 375-0358




            Financial Institution:         [Address]
                                           [Address]
                                           [Address]
                                           Attention: ._[- - - - ~ ]
                                           Fax: ._f_ _ _ ___.]

NJ87178.J
                                                         Annex D-3




                                                     A3598
                                                                                                  TRANSCARE00230172
        Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 18 of 24




      Any party may change its address for notices in the manner set forth above.

                 Section 11.Tennination. The obligations of the Financial Institution to the Secured
Party pursuant to this Agreement shall continue in effect until the security interest of the Secured Party in
the Deposit Accounts has been terminated pursuant to the tenns of the Security Agreement and the
Secured Party has notified the Financial Institution of such termination in writing. The Secured Party
agrees to provide Notice of Termination in substantially the form of Exhibit A hereto to the Financial
Institution upon the tennination of the Secured Party's security interest in the Deposit Accounts pursuant
to the terms of the Security Agreement.

                   Section 12.Limitation of Liability; Indemnification of Financial Institution. The Debtor
and the Secured Party hereby agree that (a) the Financial Institution is released from any and all liabilities
to the Debtor and the Secured Party· arising from the terms of this Agreement and the compliance of the
Financial Institution with the tenns hereof, except to the extent that such liabilities arise from the
Financial Institution's bad faith, willful misconduct or gross negligence and (b) the Debtor, its successors
and assigns shall at all times indemnify and save harmless the Financial Institution from and against any
loss, liability or expense incurred without bad faith, willful misconduct or gross negligence on the part of
the Financial Institution, its officers~ directors and agents, arising out of or in connection with the
execution and performance of this Agreement or the maintenance of the Deposit Accounts, including the
costs and expenses of defending themselves against any claim or liability in connection with the
performance of any of their powers or duties hereunder, until the termination of this Agreement.

                 Section 13.Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any party hereto may execute
this Agreement by signing and delivering one or more counterparts. Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery of an executed counterpart
of this Agreement.
                                    [SIGNATURE PAGE FOLLOWS]




NI87178.I
                                                         Annex D-4




                                                    A3599
                                                                                                    TRANSCARE00230173
         Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 19 of 24



              IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Deposit Account Control Agreement, all as of the day and year first above written.

                                            [NAME OF GRANTOR], as Debtor



                                            By: - - - - - - - - - - - - - -
                                                Name:
                                                Title:


                                            PATRIARCH PARTNERS AGENCY SERVICES,
                                            LLC, as Administrative Agent, as Secured Party


                                            By: - - - - - - - - - - - - - -
                                                Name:
                                                Title:


                                            [FINANCIAL INSTITUTION], as Financial
                                            Institution


                                            By:--------------
                                             Name:
                                             Title:




                                             A3600
                                                                                    TRANSCARE0023017 4
        Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 20 of 24




                                                                   Schedule A

                              DEPOSIT ACCOUNTS




Nl87178.I
                                      A-1



                                      A3601
                                                                      TRANSCARE00230175
          Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 21 of 24




                                                                                           Exhibit A

                [PATRIARCH PARTNERS AGENCY SERVICES, LLC LETTERHEAD]

                                                       [Date)



[Financial Institution]

Attention:

          Re:    Notice ofTennination of Deposit Account Control Agreement

                You are hereby notified that the Deposit Account Control Agreement, dated as of
.__ _ _ _ _, 200_J (the "Agreement"), among you, [NAME OF GRANTOR] (the "Debtor") and the
undersigned (a copy of which is attached) is tenninated and you have no further obligations to the
undersigned pursuant LO the Agreement. Notwithstanding any previous instructions lo you, you art:
hereby instructed to accept all future directions with respect to Deposit Account number [     ] from
the Debtor. This notice terminates any obligations you may have to the undersigned with respect to the
Deposit Account; provided, however, that nothing contained in this notice shall alter any obligations
which you may otherwise owe to the Debtor pursuant to any other agreement.

                 You are instructed to deliver a copy of this notice by facsimile transmission to the
Debtor.


                                                   Very truly yours,



                                                   PATRIARCH PARTNERS AGENCY SERVICES,
                                                      LLC, as Administrative Agent



                                                   By:-------------
                                                       Name:
                                                       Title:




                                                 A-1



                                                 A3602
                                                                                             TRANSCARE00230176
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 22 of 24




                                                                                                   ANNEXD-2

                                       FORM OF
                        MEDICARE CONTROLLED ACCOUNT AGREEMENT


                                                                                             ---~200_
[Name of Depositary Bank]
[Address]



Re:         [Reference Account/Accounts] (the "Medicare Deposit Accounts")



Ladies and Gentlemen:


         We hereby (i) notify you that Patriarch Partners Agency Services, LLC, 112 South Tryon Street,
Suite 700, Charlotte, North Carolina 28284 (the "Administrative Agent") has been granted a security
interest in the Medicare Account, and (ii) instruct you, from and after the date of this letter, to transfer all
funds out of the Medicare Accounts not later than _ _ p.m. on each business day to the following
account:

                   [Reference Non-Medicare Controlled Account]

You hereby agree to notify the Administrative Agent in writing at its above address (or such other notice
address as the Administrative Agent may from time to time designate to you in writing) of any request by
us to change or rescind the instruction set forth in the immediately preceding sentence, or any
amendment, waiver, modification or termination of this letter agreement.

                   We also hereby notify you that all fees, expenses and other charges arising out of or in
connection with the Medicare Deposit Accounts shall remain our obligation; provided that the
Administrative Agent shall be notified by you of any default in our payment of any such obligation and
the Administrative Agent shall be entitled to cure any such default within a reasonable period of time
after its receipt of such notice.

                 We also hereby notify you that in the event that any prov1s1on of any instrument,
certificate or other document delivered in connection with the Medicare Deposit Accounts shall be
inconsistent with any provision of this notice, the provisions of this letter shall govern.

                 You hereby waive any right that you may now or hereafter have to security interests,
bank's or other possessory liens, rights to offset or other claims against the funds in the Medicare Deposit
Accounts following your receipt of a notice from the Administrative Agent that we have defaulted under
our agreement with the Administrative Agent. You agree to provide the Administrative Agent, at the
request of the Administrative Agent, with information concerning the amounts on deposit in the Medicare
Deposit Accounts. Notwithstanding anything herein to the contrary, the Medicare Controlled Accounts
shall be under the sole dominion and control of the Debtor. Debtor agrees that it will not change, modify,



N187178.I                                        Annex 0-2-1



                                                      A3603
                                                                                                       TRANSCARE00230177
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 23 of 24




amend or rescind the instructions of this Medicare Controlled Account Agreement without twenty days
notice, and that any such change, amendment, modification, or rescission or notice thereof shall constitute
an Event of Default.

               Notwithstanding anything contained herein to the contrary, we agree and the
Administrative Agent agrees that you shall be entitled to be reimbursed from funds in the Medicare
Deposit Accounts for your fees related to your services in connection with the Medicare Deposit
Accounts and for amounts in respect of returned and otherwise uncollected items previously credited to
the Medicare Deposit Accounts.

                                    [SIGNATURE PAGE FOLLOWS]




N187l78.I                                      Annex D-2-2



                                                    A3604
                                                                                                   TRANSCARE00230178
            Case 1:20-cv-06274-LAK Document 11-27 Filed 09/30/20 Page 24 of 24




               Please acknowledge the tenns of and receipt of this notice by signing in the space
provided below on two copies hereof sent herewith, and returning a one such signed copy to the
undersigned and another such signed copy to the Administrative Agent


                                                Very truly yours,


                                                [NAME OF GRANTOR]



                                                By: - - - - - - - - - - - - - - - -
                                                   Name:
                                                    Title:


                                                Acknowledged and Accepted:


                                                 [NAME OF MEDICARE ACCOUNT
                                                    DEPOSITARY BANK]



                                                By:-------------
                                                 Name:
                                                 Title:


                                                 PATRIARCH PARTNERS AGENCY SERVICES,
                                                    LLC, as Administrative Agent



                                                 By:--------------
                                                  Name:
                                                  Title:




Nl87178.I                                 Annex D-2-3



                                               A3605
                                                                                         TRANSCARE00230179
